Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 08/15/2022, claims 17-20 have been amended. Claims 1-20 are currently pending for examination.
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 - page 12 (all), filed
08/15/2022, with respect to claims 1-20 have been fully considered.
Regarding claim 1 the applicant first argument is that the cited reference does not disclose, teach, or suggest, alone or in combination, "addressing an outer Internet protocol (IP) header of the encapsulated network packet with an outer IP address corresponding to a network function and sending the encapsulated network packet toward the network function identified by the outer IP address".
In response to applicant's argument, the examiner disagrees. The combination of Cherian (Fig.2, Fig.7, par0042, 0045, 0068) and Ma (Fig.4, par0155-159) teaches this limitation. Cherian, Fig.2, Fig.7, par0042, 0045, 0068 teaches original Ethernet frame 205 is wrapped in a VXLAN header 235 (which includes the VXLAN VID). This inner frame is further wrapped in a UDP header 240 (referred to as outer UDP). The result is further wrapped in outer IP header (which includes outer IP destination 245 and source 250 addresses). The result is further wrapped in outer MAC header (which includes outer virtual local area network (VLAN) tag information and Ether type 255 and the Ethernet header that includes the outer source MAC address 260, and outer destination MAC address 265). Finally, the VXLAN encapsulation includes an optional outer FCS 270. By doing the outer wrapping, VXLAN creates a logical network [network function] for VMs across different networks. VXLAN (and other similar overlay networks) creates a Layer 2 network on top of Layer 3 networks).
Ma, par0155-0159 teaches the packet processing unit 20211 is configured to: determine, according to the received first packet, an attribute of a VF for sending the first packet; if the VF attribute is a VxLAN attribute, obtain a VNI [network identifier information] of the VF [network function] for forwarding the first packet; determine, according to the obtained VNI of the forwarding VF and an inner destination MAC address of the first packet, whether the network adapter 202 stores an encapsulation MAC address and an encapsulation IP address that are required for encapsulating the first packet; and when the network adapter 202 does not store the encapsulation MAC address and the encapsulation IP address [an outer Internet protocol (IP) header] that are required for encapsulating the first packet, send a request message to the packet receiving unit 2011 in the central processing unit 201 to request the encapsulation MAC address and the encapsulation IP address that are required for performing VxLAN encapsulation on the first packet)…. the packet processing unit 20211 may perform VxLAN encapsulation on the first packet according to the encapsulation MAC address and the encapsulation IP address that are obtained by the entry management unit 20212, and send the first packet. The packet processing unit 20211 may further perform, according to the encapsulation MAC address and the encapsulation IP address that are obtained by the entry management unit 20212, VxLAN encapsulation on a packet that has the same inner destination MAC address and the same VNI of the forwarding VF as the first packet, and send the packet).
Regarding claim 1 the applicant second argument is that Ma do not teach that the encapsulation IP address corresponds to the VF.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the encapsulation IP address corresponds to the VF) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 1 the applicant second argument is that Ma do not teach sending the encapsulated network packet toward the network function identified by the outer IP address.
In response to applicant's argument the examiner disagrees. The combination of Cherian (Fig.2, Fig.7, par0042, 0045, 0068) and Ma (Fig.4, par0155-159, 0179, 0183) teaches this limitation, and this argument is covered in the applicant's first argument. Ma par0179, 0183 teaches the packet processing unit 20211 in the network adapter processor 2021 sends the second packet to a destination virtual machine according to the VNI and the inner destination MAC address of the second packet using the virtual switch 20213…. the encapsulation information includes an encapsulation Media Access Control MAC address and an encapsulation Internet Protocol IP address, the encapsulation MAC address is a MAC address of a next-hop device passed through when the first packet is sent, and the encapsulation IP address is an IP address of a VTEP on a destination end of the first packet).

Objections to claim
Claim 17 is objected to for the following informalities:
Claim 17 line 1 recites "Integrated circuitry comprising…". The claimed " Integrated circuitry" is unclear. It is recommended to change this line to read "An Integrated circuitry comprising…". 
Claim 20 recites "The integrated circuitry of claim 17, wherein the computing system includes multiple computing devices". The claimed "the computing system" is unclear since there is no computing system claimed in claim 17. It is recommended to change this line to read "the integrated circuitry". 
Claims 18-20 are also objected to since they are dependent on the objected base independent claim 17 as set forth above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (US20210392017A1) hereinafter Cherian in view of Ma (US20180309595A1) hereinafter Ma.
As per claim 1. A computing system comprising: (Cherian, par0131 teaches FIG. 16 conceptually illustrates an electronic system 1600 with which some embodiments of the invention are implemented. The electronic system 1600 can be used to execute any of the control, virtualization, or operating system applications described above).
a communication interface; and (Cherian, par0137 teaches as shown in FIG. 16, bus 1605 also couples electronic system 1600 to a network 1625 through a network adapter (not shown). In this manner, the computer can be a part of a network of computers (such as a local area network (“LAN”), a wide area network (“WAN”), or an Intranet, or a network of networks, such as the Internet).
a processor that is coupled to the communication interface, wherein at least one of the communication interface or the processor: (Cherian, par0132-0133 teaches the bus 1605 collectively represents all system, peripheral, and chipset buses that communicatively connect the numerous internal devices of the electronic system 1600. For instance, the bus 1605 communicatively connects the processing unit(s) 1610 with the read-only memory 1630, the system memory 1620, and the permanent storage device 1635….From these various memory units, the processing unit(s) 1610 retrieve instructions to execute and data to process in order to execute the processes of the invention).
receives a network packet from the network via a network adapter port; (Cherian, par0038 teaches in each host 105, the LFE 120 connects to a physical network interface card 125 to send outgoing packets and to receive incoming packets. In some embodiments, an LFE is defined to include a port (not shown) through which it connects to the physical NIC 150 to send and receive packets. Each LFE is also defined to have several virtual ports (not shown) to connect to tenant VMs).
encapsulates the received network packet with a tunnel header, wherein the tunnel header (Cherian, Fig.2, par0042, 0045 teaches overlay network encapsulation is required when the packet has to traverse [tunnel] the virtual network from one host to another. In some embodiments, a transmit packet that requires overlay network encapsulation is tagged by the virtualization software and forwarded to the physical NIC for overlay network encapsulation… when an overlay network encapsulated packet is received at the NIC, the NIC decapsulates the packet by stripping the outer encapsulation layer [tunnel header] (e.g., the VXLAN encapsulation) of the packet before forwarding the packet to the virtualization software)…. the original Ethernet frame 205 is wrapped in a VXLAN header 235 (which includes the VXLAN VID). This inner frame is further wrapped in a UDP header 240 (referred to as outer UDP). The result is further wrapped in outer IP header (which includes outer IP destination 245 and source 250 addresses). The result is further wrapped in outer MAC header (which includes outer virtual local area network (VLAN) tag information and Ether type 255 and the Ethernet header that includes the outer source MAC address 260, and outer destination MAC address 265). Finally, the VXLAN encapsulation includes an optional outer FCS 270).
comprises network identifier information identifying the network adapter port; (Cherian, Fig.2, par0050, 0054, 0055 teaches some embodiments provide methods and systems for offloading encapsulation and decapsulation of VXLAN headers to network interface controllers (also known as network adapters, network interface cards or NICs)…. one VXLAN VNI ID 305 is associated to each tenant that is using the VXLAN (i.e., each tenant has a unique VNI ID…. one embodiments (as shown in FIG. 3) maintain one mapping table that includes the VNI IDs [network identifier information identifying the network adapter port] for all tenants. The mapping table is pushed to the NIC after each event that modifies the mapping table by the host software.).
          Cherian does not explicitly discloses addresses, based on the network identifier information, an outer Internet protocol (IP) header of the encapsulated network packet with an outer IP address corresponding to a network function in a first computing device; and sends the encapsulated network packet toward the network function identified by the outer IP address.
          Ma however teaches addresses, based on the network identifier information, an outer Internet protocol (IP) header of the encapsulated network packet with an outer IP address corresponding to a network function in a first computing device; and (Ma, par0155 teaches the packet processing unit 20211 is configured to: determine, according to the received first packet, an attribute of a VF for sending the first packet; if the VF attribute is a VxLAN attribute, obtain a VNI [network identifier information] of the VF [network function] for forwarding the first packet; determine, according to the obtained VNI of the forwarding VF and an inner destination MAC address of the first packet, whether the network adapter 202 stores an encapsulation MAC address and an encapsulation IP address that are required for encapsulating the first packet; and when the network adapter 202 does not store the encapsulation MAC address and the encapsulation IP address [an outer Internet protocol (IP) header] that are required for encapsulating the first packet, send a request message to the packet receiving unit 2011 in the central processing unit 201 to request the encapsulation MAC address and the encapsulation IP address that are required for performing VxLAN encapsulation on the first packet).
sends the encapsulated network packet toward the network function identified by the outer IP address  (Ma, par0156 teaches the packet processing unit 20211 may perform VxLAN encapsulation on the first packet according to the encapsulation MAC address and the encapsulation IP address that are obtained by the entry management unit 20212, and send the first packet. The packet processing unit 20211 may further perform, according to the encapsulation MAC address and the encapsulation IP address that are obtained by the entry management unit 20212, VxLAN encapsulation on a packet that has the same inner destination MAC address and the same VNI of the forwarding VF as the first packet, and send the packet).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of addresses, based on the network identifier information, an outer Internet protocol (IP) header of the encapsulated network packet with an outer IP address corresponding to a network function in a first computing device; and sends the encapsulated network packet toward the network function identified by the outer IP address, as taught by Ma in computing system of Cherian so VxLAN encapsulates a data packet sent by a virtual machine, the data packet then is transmitted over a physical IP network and is decapsulated by a tunnel termination point after reaching a destination, and data is sent to a target virtual machine, see Ma par0003.

As per claim 2. Cherian and Ma disclose the computing system of claim 1.
          Cherian does not explicitly discloses wherein at least one of the communication interface or the processor: queries another computing device to identify the network function of the first computing device; and maps a network identifier associated with the network function of the first computing device to a first IP address of the first computing device.
          Ma however teaches wherein at least one of the communication interface or the processor: queries another computing device to identify the network function of the first computing device; and (Ma, par0166 teaches the virtual switch 20213 in the network adapter [communication interface] 202 receives, from the VF 1, the first packet sent by the virtual machine 1, and sends the first packet to the packet processing unit 20211. The packet processing unit 20211 determines, according to the obtained first packet, whether an attribute of the VF 1 is a VxLAN attribute; and if the attribute is a VxLAN attribute, queries whether the entry management unit 20212 stores an encapsulation MAC address and an encapsulation IP address that are required for performing VxLAN encapsulation on the first packet).
maps a network identifier associated with the network function of the first computing device to a first IP address of the first computing device  (Ma, par0167 teaches If the entry management unit 20212 includes the encapsulation MAC address and the encapsulation IP address that are required for performing VxLAN encapsulation on the first packet, the packet processing unit 20211 performs VxLAN encapsulation on the first packet according to the encapsulation MAC address and the encapsulation IP address in the entry management unit 20212, sends the first packet obtained after the VxLAN encapsulation to the port 2022 using the virtual switch 20213, and sends, using the port 2022, the first packet obtained after the VxLAN encapsulation over a network).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of queries another computing device to identify the network function of the first computing device; and maps a network identifier associated with the network function of the first computing device to a first IP address of the first computing device, as taught by Ma in computing system of Cherian so VxLAN encapsulates a data packet sent by a virtual machine, the data packet then is transmitted over a physical IP network and is decapsulated by a tunnel termination point after reaching a destination, and data is sent to a target virtual machine, see Ma par0003.

As per claim 3. Cherian and Ma disclose the computing system of claim 2.
          Cherian further discloses wherein at least one of the communication interface or the processor uses the first IP address of the first computing device as the outer IP address. (Cherian, par0114 teaches the VTEP encapsulates the original payload into a tunnel header. The tunnel header uses a UDP format and identifies that a packet is of a VxLAN type using a destination port number of the UDP. IP information in the encapsulated tunnel header is IP address information of a local end VTEP and IP address information of a peer end VTEP to which a packet is to be sent).

As per claim 4. Cherian and Ma disclose the computing system of claim 1.
          Cherian further discloses wherein the tunnel header further comprises information describing at least one of: the network function to be performed on the received network packet. (Cherian, par0109 teaches the NIC in some embodiments encapsulates all the egress packets coming from a VF that is bounded to a VM. For SR-IOV VF's, the egress packets are received directly from the VMs at the NIC. The VMs do not tag the packets to indicate the packets require an overlay network encapsulation. Since there is no tag associated with the packets that arrive at the NIC through the VFs, all packets received at the NIC [communication interface] through a VF are encapsulated [the network function to be performed] in the NIC using the mapping table if the VF is configured in the overlay network segment).
[The examiner will not map the following "or" conditions (ingress network adapter port information; egress network adapter port information ; or ) since one condition is mapped (or the network function to be performed on the received network packet)]

As per claim 5. Cherian and Ma disclose the computing system of claim 1.
          Cherian further discloses wherein at least one of the communication interface or the processor: identifies the network function to be performed on the received network packet; and (Cherian, par0109 teaches the NIC in some embodiments encapsulates all the egress packets coming from a VF that is bounded to a VM. For SR-IOV VF's, the egress packets are received directly from the VMs at the NIC. The VMs do not tag the packets to indicate the packets require an overlay network encapsulation. Since there is no tag associated with the packets that arrive at the NIC through the VFs, all packets received at the NIC [communication interface] through a VF are encapsulated [the network function to be performed] in the NIC using the mapping table if the VF is configured in the overlay network segment).
assigns the network identifier information to the tunnel header based on the network function to be performed. (Cherian, par0110 teaches if the source VTEP IP address and destination VTEP IP address are in the same network based on the source VTEP netmask, then NIC just encapsulates using the table entry. If the destination VTEP IP address is not in the same network as source VTEP IP address, then in some embodiments the NIC encapsulates the packet with gateway's MAC address as the outer destination MAC address (instead of using a mapping table entry). In other embodiments, the virtualization software updates the address mapping table with the gateway MAC address for the VTEP that is not in the source VTEP network and pushes the updated table to the NIC. In these embodiments, the NIC does not need to do anything as the NIC picks up the VTEP MAC address, which is already changed to gateway's MAC address in the mapping table).

As per claim 6. Cherian and Ma disclose the computing system of claim 1.
          Cherian further discloses wherein the first computing device is separate from the processor that addresses, based on the network identifier information, the outer IP header of the encapsulated network packet with the outer IP address corresponding to the network function in the first computing device. (Cherian, par0110 teaches If the destination VTEP IP address is not in the same network as source VTEP IP address, then in some embodiments the NIC encapsulates the packet with gateway's MAC address as the outer destination MAC address (instead of using a mapping table entry). In other embodiments, the virtualization software updates the address mapping table with the gateway MAC address for the VTEP that is not in the source VTEP network and pushes the updated table to the NIC. In these embodiments, the NIC does not need to do anything as the NIC picks up the VTEP MAC address, which is already changed to gateway's MAC address in the mapping table. Once this lookup is successful, the NIC will encapsulate the inner packet with the newly constructed outer IP header (VTEP IP, VTEP MAC) and carry out rest of the operations such as hardware checksum and TSO and transmit the packet on the wire).

As per claim 8. Cherian and Ma disclose the computing system of claim 1.
          Cherian further discloses wherein encapsulating leaves contents of the received network packet unchanged. (Cherian, par0042-0043 teaches the virtualization software determines (e.g., based on the virtual port configuration) whether a transmit packet requires overlay network encapsulation. For instance, overlay network encapsulation is required when the packet has to traverse the virtual network from one host to another. In some embodiments, a transmit packet that requires overlay network encapsulation is tagged by the virtualization software and forwarded to the physical NIC for overlay network encapsulation. Similarly, when an overlay network encapsulated packet is received at the NIC, the NIC decapsulates the packet by stripping the outer encapsulation layer (e.g., the VXLAN encapsulation) of the packet [leaves contents of the received network packet unchanged]before forwarding the packet to the virtualization software).

As per claim 9. Cherian and Ma disclose the computing system of claim 1.
          Cherian further discloses wherein at least one of the communication interface or the processor (Cherian, par0137 teaches as shown in FIG. 16, bus 1605 also couples electronic system 1600 [processor] to a network 1625 through a network adapter [communication interface] (not shown). In this manner, the computer can be a part of a network of computers (such as a local area network (“LAN”), a wide area network (“WAN”), or an Intranet, or a network of networks, such as the Internet).
performs a second network function on the received packet, wherein the second network function uses the network identifier information identifying the network adapter port. (Cherian, par0053-0055 teaches the VXLAN software maintained address mapping table 300 in some embodiments includes the following information (or tuple): VM MAC 305, VXLAN VNI identifier (ID) 310, VTEP MAC address 315, and VTEP IP address 320…..The mapping table is pushed to the NIC after each event that modifies the mapping table by the host software. Other embodiments maintain one mapping table per VNI ID. These embodiments push each individual mapping table to the NIC after the mapping table is modified by the host software).

As per claim 10. Cherian and Ma disclose the computing system of claim 1.
          Cherian further discloses wherein at least one of the communication interface or the processor: determines that an outer IP header of the encapsulated network packet includes a first IP address; and updates the outer IP header with the outer IP address. (Cherian, par0070 teaches The NIC validates if the destination VTEP IP address is on the same network as source VTEP IP address. If the destination VTEP IP address is not in the same source VTEP network, then in some embodiments the NIC encapsulates the packet with gateway's MAC address as the outer destination MAC address (instead of using a mapping table entry). In other embodiments, the virtualization software updates the address mapping table with the gateway MAC address for the VTEP that is not in the source VTEP network and pushes the updated table to the NIC. In these embodiments, the NIC does not need to do anything as the NIC picks up the VTEP MAC address, which is already changed to gateway's MAC address in the mapping table. Once this lookup is successful, the NIC [communication interface] will encapsulate the inner packet with the newly constructed outer IP header (VTEP IP, VTEP MAC) and carry out rest of the operations such as hardware checksum and TSO and transmit the packet on the wire).

As per claim 12. Cherian and Ma disclose the computing system of claim 1.
          Cherian further discloses wherein the computing system includes a plurality of computing devices. (Cherian, par0034 teaches FIG. 1 conceptually illustrates a portion of a virtual infrastructure that includes an overlay network in some embodiments of the invention. As shown, several virtual machines (VMs) 105 are hosted by several host virtualization software 110-115).  

As per claim 13. Cherian and Ma disclose the computing system of claim 12.
          Cherian further discloses wherein the processor includes a plurality of processors and each of the plurality of computing devices includes a respective one of the plurality of processors. (Cherian, par0041, 0131 teaches The overlay network traffic between a tenant's VMs 110 that are hosted on separate hosts 105 is passed through a tunnel 140 through the communication network 145. ….The electronic system 1600 may be a computer (e.g., a desktop computer, personal computer, tablet computer, server computer, mainframe, a blade computer etc….Electronic system 1600 includes a bus 1605, processing unit(s) 1610).

As per claim 14.  A computer-implemented method performed by (Cherian, par0131 teaches FIG. 16 conceptually illustrates an electronic system 1600 with which some embodiments of the invention are implemented. The electronic system 1600 can be used to [method] execute any of the control, virtualization, or operating system applications described above).
a computing system comprising a processor and (Cherian, par0132-0133 teaches the bus 1605 collectively represents all system, peripheral, and chipset buses that communicatively connect the numerous internal devices of the electronic system 1600. For instance, the bus 1605 communicatively connects the processing unit(s) 1610 with the read-only memory 1630, the system memory 1620, and the permanent storage device 1635….From these various memory units, the processing unit(s) 1610 retrieve instructions to execute and data to process in order to execute the processes of the invention).
a communication interface, the method comprising: (Cherian, par0137 teaches as shown in FIG. 16, bus 1605 also couples electronic system 1600 to a network 1625 through a network adapter (not shown). In this manner, the computer can be a part of a network of computers (such as a local area network (“LAN”), a wide area network (“WAN”), or an Intranet, or a network of networks, such as the Internet).
receiving a network packet from the network via a network adapter port; (Cherian, par0038 teaches in each host 105, the LFE 120 connects to a physical network interface card 125 to send outgoing packets and to receive incoming packets. In some embodiments, an LFE is defined to include a port (not shown) through which it connects to the physical NIC 150 to send and receive packets. Each LFE is also defined to have several virtual ports (not shown) to connect to tenant VMs).
encapsulating the received network packet with a tunnel header, wherein the tunnel header (Cherian, Fig.2, par0042, 0045 teaches overlay network encapsulation is required when the packet has to traverse [tunnel] the virtual network from one host to another. In some embodiments, a transmit packet that requires overlay network encapsulation is tagged by the virtualization software and forwarded to the physical NIC for overlay network encapsulation… when an overlay network encapsulated packet is received at the NIC, the NIC decapsulates the packet by stripping the outer encapsulation layer [tunnel header] (e.g., the VXLAN encapsulation) of the packet before forwarding the packet to the virtualization software)…. the original Ethernet frame 205 is wrapped in a VXLAN header 235 (which includes the VXLAN VID). This inner frame is further wrapped in a UDP header 240 (referred to as outer UDP). The result is further wrapped in outer IP header (which includes outer IP destination 245 and source 250 addresses). The result is further wrapped in outer MAC header (which includes outer virtual local area network (VLAN) tag information and Ether type 255 and the Ethernet header that includes the outer source MAC address 260, and outer destination MAC address 265). Finally, the VXLAN encapsulation includes an optional outer FCS 270).
comprises network identifier information identifying the network adapter port; (Cherian, Fig.2, par0050, 0054, 0055 teaches some embodiments provide methods and systems for offloading encapsulation and decapsulation of VXLAN headers to network interface controllers (also known as network adapters, network interface cards or NICs)…. one VXLAN VNI ID 305 is associated to each tenant that is using the VXLAN (i.e., each tenant has a unique VNI ID…. one embodiments (as shown in FIG. 3) maintain one mapping table that includes the VNI IDs [network identifier information identifying the network adapter port] for all tenants. The mapping table is pushed to the NIC after each event that modifies the mapping table by the host software.).
          Cherian does not explicitly discloses addressing, based on the network identifier information, an outer Internet protocol (IP) header of the encapsulated network packet with an outer IP address associated with a network function in a first computing device; and sending the encapsulated network packet toward the network function identified by the outer IP address.
          Ma however teaches addressing, based on the network identifier information, an outer Internet protocol (IP) header of the encapsulated network packet with an outer IP address associated with a network function in a first computing device; and (Ma, par0155 teaches the packet processing unit 20211 is configured to: determine, according to the received first packet, an attribute of a VF for sending the first packet; if the VF attribute is a VxLAN attribute, obtain a VNI [network identifier information] of the VF [network function] for forwarding the first packet; determine, according to the obtained VNI of the forwarding VF and an inner destination MAC address of the first packet, whether the network adapter 202 stores an encapsulation MAC address and an encapsulation IP address that are required for encapsulating the first packet; and when the network adapter 202 does not store the encapsulation MAC address and the encapsulation IP address [an outer Internet protocol (IP) header] that are required for encapsulating the first packet, send a request message to the packet receiving unit 2011 in the central processing unit 201 to request the encapsulation MAC address and the encapsulation IP address that are required for performing VxLAN encapsulation on the first packet).
sending the encapsulated network packet toward the network function identified by the outer IP address  (Ma, par0156 teaches the packet processing unit 20211 may perform VxLAN encapsulation on the first packet according to the encapsulation MAC address and the encapsulation IP address that are obtained by the entry management unit 20212, and send the first packet. The packet processing unit 20211 may further perform, according to the encapsulation MAC address and the encapsulation IP address that are obtained by the entry management unit 20212, VxLAN encapsulation on a packet that has the same inner destination MAC address and the same VNI of the forwarding VF as the first packet, and send the packet).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of addressing, based on the network identifier information, an outer Internet protocol (IP) header of the encapsulated network packet with an outer IP address associated with a network function in a first computing device; and sending the encapsulated network packet toward the network function identified by the outer IP address, as taught by Ma in the computer-implemented method of Cherian so VxLAN encapsulates a data packet sent by a virtual machine, the data packet then is transmitted over a physical IP network and is decapsulated by a tunnel termination point after reaching a destination, and data is sent to a target virtual machine, see Ma par0003.

As per claim 15. Cherian and Ma disclose the method of claim 14.
          Cherian does not explicitly discloses further comprising, querying to identify the network function, the first computing device, another computing device; and mapping a network identifier associated with the network function of the first computing device to a first IP address of the first computing device.
          Ma however teaches further comprising, querying to identify the network function; and (Ma, par0219 teaches the packet processing unit 60211 may query, in the entry management unit 60212, whether there is a related address information table, such as Table 1 in the foregoing embodiment, or Table 2 and Table 3 in the foregoing embodiment; and query, according to the related address information table, whether [to identify]the entry management unit 60212 of the network adapter 602 includes the encapsulation information required for performing VxLAN encapsulation [the network function]on the first packet).
the first computing device, another computing device (Ma, par0119 teaches when a virtual machine [the first computing device] in the computer device 200 needs to send a packet to another device [another computing device], the virtual machine sends the to-be-sent packet to the network adapter 202. A process in which the network adapter 202 processes the received packet is as follows).
mapping a network identifier associated with the network function of the first computing device to a first IP address of the first computing device  (Ma, par0167 teaches If the entry management unit 20212 includes the encapsulation MAC address and the encapsulation IP address that are required for performing VxLAN encapsulation on the first packet, the packet processing unit 20211 performs VxLAN encapsulation on the first packet according to the encapsulation MAC address and the encapsulation IP address in the entry management unit 20212, sends the first packet obtained after the VxLAN encapsulation to the port 2022 using the virtual switch 20213, and sends, using the port 2022, the first packet obtained after the VxLAN encapsulation over a network).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising, querying to identify the network function, the first computing device, another computing device; and mapping a network identifier associated with the network function of the first computing device to a first IP address of the first computing device, as taught by Ma in method of Cherian so VxLAN encapsulates a data packet sent by a virtual machine, the data packet then is transmitted over a physical IP network and is decapsulated by a tunnel termination point after reaching a destination, and data is sent to a target virtual machine, see Ma par0003.

As per claim 16. Cherian and Ma disclose the method of claim 15.
          Cherian further discloses further comprising using the first IP address of the first computing device as the outer IP address. (Cherian, par0114 teaches the VTEP encapsulates the original payload into a tunnel header. The tunnel header uses a UDP format and identifies that a packet is of a VxLAN type using a destination port number of the UDP. IP information in the encapsulated tunnel header is IP address information of a local end VTEP and IP address information of a peer end VTEP to which a packet is to be sent).

As per claim 17.  An integrated circuitry comprising: (Cherian, par0139 teaches the above discussion primarily refers to microprocessor or multi-core processors that execute software, some embodiments are performed by one or more integrated circuits, such as application specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs). In some embodiments, such integrated circuits execute instructions that are stored on the circuit itself).
a communication interface; and (Cherian, par0137 teaches as shown in FIG. 16, bus 1605 also couples electronic system 1600 to a network 1625 through a network adapter (not shown). In this manner, the computer can be a part of a network of computers (such as a local area network (“LAN”), a wide area network (“WAN”), or an Intranet, or a network of networks, such as the Internet).
a processor that is coupled to the communication interface, wherein at least one of the communication interface or the processor: (Cherian, par0132-0133 teaches the bus 1605 collectively represents all system, peripheral, and chipset buses that communicatively connect the numerous internal devices of the electronic system 1600. For instance, the bus 1605 communicatively connects the processing unit(s) 1610 with the read-only memory 1630, the system memory 1620, and the permanent storage device 1635….From these various memory units, the processing unit(s) 1610 retrieve instructions to execute and data to process in order to execute the processes of the invention).
receives a network packet from the network via an ingress network adapter port; (Cherian, par0038 teaches in each host 105, the LFE 120 connects to a physical network interface card 125 to send outgoing packets and to receive incoming packets. In some embodiments, an LFE is defined to include a port (not shown) through which it connects to the physical NIC 150 to send and receive packets. Each LFE is also defined to have several virtual ports (not shown) to connect to tenant VMs).
encapsulates the received network packet with a tunnel header, wherein the tunnel header (Cherian, Fig.2, par0042, 0045 teaches overlay network encapsulation is required when the packet has to traverse [tunnel] the virtual network from one host to another. In some embodiments, a transmit packet that requires overlay network encapsulation is tagged by the virtualization software and forwarded to the physical NIC for overlay network encapsulation… when an overlay network encapsulated packet is received at the NIC, the NIC decapsulates the packet by stripping the outer encapsulation layer [tunnel header] (e.g., the VXLAN encapsulation) of the packet before forwarding the packet to the virtualization software)…. the original Ethernet frame 205 is wrapped in a VXLAN header 235 (which includes the VXLAN VID). This inner frame is further wrapped in a UDP header 240 (referred to as outer UDP). The result is further wrapped in outer IP header (which includes outer IP destination 245 and source 250 addresses). The result is further wrapped in outer MAC header (which includes outer virtual local area network (VLAN) tag information and Ether type 255 and the Ethernet header that includes the outer source MAC address 260, and outer destination MAC address 265). Finally, the VXLAN encapsulation includes an optional outer FCS 270).
comprises network identifier information identifying the ingress network adapter port and an egress adapter port; (Cherian, Fig.2, par0050, 0054, 0055 teaches some embodiments provide methods and systems for offloading encapsulation and decapsulation of VXLAN headers to network interface controllers (also known as network adapters, network interface cards or NICs)…. one VXLAN VNI ID 305 is associated to each tenant that is using the VXLAN (i.e., each tenant has a unique VNI ID…. one embodiments (as shown in FIG. 3) maintain one mapping table that includes the VNI IDs [network identifier information identifying the network adapter port] for all tenants. The mapping table is pushed to the NIC after each event that modifies the mapping table by the host software.).
          Cherian does not explicitly discloses identifies an outer Internet Protocol (IP) header of the encapsulated network packet, wherein the outer IP header includes an IP address corresponding; decapsulates the packet from the outer IP header; and forwards the decapsulated network packet, via the egress adapter port, identified by the outer IP address, to a network function.
          Ma however teaches identifies an outer Internet Protocol (IP) header of the encapsulated network packet, wherein the outer IP header includes an IP address corresponding; (Ma, par0155 teaches the packet processing unit 20211 is configured to: determine, according to the received first packet, an attribute of a VF for sending the first packet; if the VF attribute is a VxLAN attribute, obtain a VNI [network identifier information] of the VF [network function] for forwarding the first packet; determine, according to the obtained VNI of the forwarding VF and an inner destination MAC address of the first packet, whether the network adapter 202 stores an encapsulation MAC address and an encapsulation IP address that are required for encapsulating the first packet; and when the network adapter 202 does not store the encapsulation MAC address and the encapsulation IP address [an outer Internet protocol (IP) header] that are required for encapsulating the first packet, send a request message to the packet receiving unit 2011 in the central processing unit 201 to request the encapsulation MAC address and the encapsulation IP address that are required for performing VxLAN encapsulation on the first packet).
decapsulates the packet from the outer IP header; and (Ma, par0118 teaches decapsulates (using the NIC hardware, firmware, and/or software) all the ingress packets received for the VF before sending the packets to the VM. The NIC decapsulates the ingress packet by stripping the outer headers (i.e., items 235-270 shown in FIG. 2).
forwards the decapsulated network packet, via the egress adapter port, identified by the outer IP address (Ma, par0119-0121 teaches the process decapsulates (at 1410) the packet by stripping the outer headers (e.g., items 235-270 shown in FIG. 2)…. The process then determines (at 1415) whether the outer VLAN ID in the packet matches the VLAN ID configured for a VF or the PF …. the process determines (at 1455) whether the inner destination MAC address matches any of the VFs MAC address. If yes, the process forwards (at 1460) the inner packet to the port associated with the matched VF. Otherwise, the process forwards (at 1465) the inner packet to the port associated with the PF).
to a network function (Ma, par0111-0114 teaches the outer destination IP address is an IP address of a virtual extensible local area network tunnel end point (VTEP) on a destination end for forwarding the VxLAN packet, that is, an encapsulation IP address. The next-hop device passed through when the VxLAN packet is forwarded is a next device passed through when the VxLAN packet is forwarded…The VNI is configured on a VF corresponding to the virtual machine, and the original payload is an original packet sent by the virtual machine…..the intermediate device performs forwarding according to only network information of the VTEP and does not need to parse the VNI and inner packet information).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifies an outer Internet Protocol (IP) header of the encapsulated network packet, wherein the outer IP header includes an IP address corresponding; decapsulates the packet from the outer IP header; and forwards the decapsulated network packet, via the egress adapter port, identified by the outer IP address, to a network function, as taught by Ma in the integrated circuitry of Cherian so VxLAN encapsulates a data packet sent by a virtual machine, the data packet then is transmitted over a physical IP network and is decapsulated by a tunnel termination point after reaching a destination, and data is sent to a target virtual machine, see Ma par0003.

As per claim 18. Cherian and Ma disclose the integrated circuitry of Claim 17.
          Cherian further discloses wherein at least one of the communication interface or the processor: (Cherian, par0137 teaches as shown in FIG. 16, bus 1605 also couples electronic system 1600 [processor] to a network 1625 through a network adapter [communication interface] (not shown). In this manner, the computer can be a part of a network of computers (such as a local area network (“LAN”), a wide area network (“WAN”), or an Intranet, or a network of networks, such as the Internet).
identifies a function to be performed by the network function on the received network packet; and (Cherian, par0106, 0109 teaches when a VF is linked to a port set that is part of a VXLAN segment, the virtualization software pushes the VXLAN address mapping table to the VF by using the PF driver pass-through operation callback function handle (as described by reference to operation 910 in FIG. 9). This callback is used to program the VXLAN mapping information into the NIC hardware. The virtualization software also configures the VF with its VNI ID using the pass through operation call back provided by the PF driver (as described by reference to 915 in FIG. 9). For VFs to be part of VXLAN domain and active, the PF uplink in the virtualization software is linked to the same virtual switch where the VF's are placed….the NIC in some embodiments encapsulates all the egress packets coming from a VF that is bounded to a VM. For SR-IOV VF's, the egress packets are received directly from the VMs at the NIC. The VMs do not tag the packets to indicate the packets require an overlay network encapsulation. Since there is no tag associated with the packets that arrive at the NIC through the VFs, all packets received at the NIC through a VF are encapsulated [the network function to be performed] in the NIC using the mapping table if the VF is configured in the overlay network segment).
assigns a network identifier to the tunnel header based on the function to be performed. (Cherian, par0110 teaches if the source VTEP IP address and destination VTEP IP address are in the same network based on the source VTEP netmask, then NIC just encapsulates using the table entry. If the destination VTEP IP address is not in the same network as source VTEP IP address, then in some embodiments the NIC encapsulates the packet with gateway's MAC address as the outer destination MAC address (instead of using a mapping table entry). In other embodiments, the virtualization software updates the address mapping table with the gateway MAC address for the VTEP that is not in the source VTEP network and pushes the updated table to the NIC. In these embodiments, the NIC does not need to do anything as the NIC picks up the VTEP MAC address, which is already changed to gateway's MAC address in the mapping table).

As per claim 20. Cherian and Ma disclose the integrated circuitry of claim 17.
          Cherian further discloses wherein the computing system includes multiple computing devices. (Cherian, par0034 teaches FIG. 1 conceptually illustrates a portion of a virtual infrastructure that includes an overlay network in some embodiments of the invention. As shown, several virtual machines (VMs) 105 are hosted by several host virtualization software 110-115).  

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Ma, and further in view of  Katrekar et al. (US20180062923A1) hereinafter Katrekar.
As per claim 7. Cherian and Ma disclose the computing system of claim 1.
          Cherian and Ma do not explicitly disclose wherein the network function is a security action.
          Katrekar however teaches wherein the network function is a security action. (Katrekar, par0202 the MFE 2035, upon receiving the packet 2040, performs logical forwarding in addition to any application security policies [a security action] (e.g., firewall rules) according to its configuration by the local control agent).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the network function is a security action, as taught by Katrekar in computing system of Cherian and Ma so public datacenters provide companies with the ability to expand or move their networks out of their own private datacenters, thereby reducing the cost and other burdens of the physical servers and the regular upkeep required for them, see Katrekar par0002.

As per claim 19. Cherian and Ma disclose the integrated circuitry of claim 17.
          Cherian and Ma do not explicitly disclose wherein the function is a security action.
          Katrekar however teaches wherein the function is a security action. (Katrekar, par0202 the MFE 2035, upon receiving the packet 2040, performs logical forwarding in addition to any application security policies [a security action] (e.g., firewall rules) according to its configuration by the local control agent).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the function is a security action, as taught by Katrekar in computing system of Cherian and Ma so public datacenters provide companies with the ability to expand or move their networks out of their own private datacenters, thereby reducing the cost and other burdens of the physical servers and the regular upkeep required for them, see Katrekar par0002.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Ma, and further in view of  Park (US20050175020A1) hereinafter Park.
As per claim 11. Cherian and Ma disclose the computing system of claim 1.
          Cherian and Ma do not explicitly disclose wherein: the received network packet is IPv4 compatible and the encapsulated network packet is IPv6 compatible; the received network packet is IPv6 compatible and the encapsulated network packet is IPv4 compatible; the received network packet is IPv4 compatible and the encapsulated network packet is IPv4 compatible; or the received network packet is IPv6 compatible and the encapsulated network packet is IPv6 compatible.
          Park however teaches wherein: the received network packet is IPv4 compatible and the encapsulated network packet is IPv6 compatible; the received network packet is IPv6 compatible and the encapsulated network packet is IPv4 compatible; the received network packet is IPv4 compatible and the encapsulated network packet is IPv4 compatible; or the received network packet is IPv6 compatible and the encapsulated network packet is IPv6 compatible. (Park, par0059 teaches the TEP 104 of FIG. 1 is a tunneling service server. The TEP 104 can be also referred to as a tunnel router. When the packet 105 is received from the IPv4/6 client node 101, the TEP 104 decapsulates the IPv4 packet to detect the IPV6 packet and transmits the detected IPv6 packet to the IPv6 network 110. When the IPv6 packet is received from the IPv6 network 110, the TEP 104 encapsulates the received IPv6 packet in the IPV4 packet received from the IPv4/6 client node 101 and transmits the encapsulated packet to the IPv4/6 client node 101.).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein: the received network packet is IPv4 compatible and the encapsulated network packet is IPv6 compatible; the received network packet is IPv6 compatible and the encapsulated network packet is IPv4 compatible; the received network packet is IPv4 compatible and the encapsulated network packet is IPv4 compatible; or the received network packet is IPv6 compatible and the encapsulated network packet is IPv6 compatible, as taught by Park in computing system of Cherian and Ma so for IPv4-based and IPv6-based communication networks having different protocols IPv4 and IPv6, tunneling service enable data communication between a client node in the IPv4-based Internet communication network and a client node in the IPv6-based Internet communication network, see Park par0008.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent are -
• Markuze et al. (US20190158605A1) – Related art in the area of an overlay network that spans across several public clouds to interconnect one or more private networks (e.g., networks within branches, divisions, departments of the entity or their associated datacenters), mobile users, and SaaS (Software as a Service) provider machines, and other web applications of the entity.
• DeCusatis et al. (US20150350081A1) – Related art in the area of running, by the NIC, an overlay network protocol to encapsulate the data packets, and to manage the flow of data through tunnels for the virtual network to a destination computer based on the overlay protocol, the tunnels transmitting the data packets through an underlying physical network underlying the virtual network. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442